DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 16 is objected to because of the following informalities:  the limitation (R9+R10)/(R9-R10) <-2 in claim 16 has already recited in claim 15, and it appears to be a duplicate limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kunimatsu et al. US 2019/0049700.
Regarding claim 15, Kunimatsu teaches a camera (para [0001]), comprising: 
a photosensor configured to capture light projected onto a surface of the photosensor (para [0001]: CCD); and a lens system (see abstract and Fig. 5: an imaging lens 3) configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor (para [0129]), wherein the lens system includes seven refractive lens elements (Fig. 5: L1 to L7) arranged in order along an optical axis from a first lens element on an object side of the camera to a seventh lens element on an image side of the camera (Fig. 5 and para [0149]: depicts the order of L1 to L7), including a six lens element with positive refractive power (para [0149]: specifies that L6 has positive power); 
wherein the lens system satisfies the relationship: 
(Examiner Note: citations in the action below are relied from Ex. 3 which is Table 7, Table 58 (Ex. 3 data) and Figs. 5 and 6)
From Table 58 TTL =5.856, from Fig. 6: ImageH = 3.76, and From Table 7: R9 = 5.5705, R10 = 5.9211
TTL/ImageH<1.7 = 5.856/3.76 = 1.55 which satisfies the condition, 
where TTL is total track length of the lens system, and ImageH is semi-diagonal image height at the image plane; and 
wherein the second lens element has an Abbe number higher than respective Abbe number for the third and fifth lens elements (From Table 7: Abbe number of 2nd lens is 56.02, 3rd lens is 20.37 and 5th lens is 23.91);
wherein the lens system satisfies the relationship:
-32.77
 where R9 is radius of curvature of an object side surface of the fifth lens element and R10 is radius of curvature of an image side surface of the fifth lens element; and wherein an F-number of the lens system is within a range of 1.6 to 1.85 (Table 58 Ex. 3: F = 1.6).
Regarding claim 16, Kunimatsu teaches the camera as recited in claim 15, wherein the lens system satisfies one or more of the relationships:
Calculated value of f12 is 3.315, from Table 58 (Ex. 3 data): f = 4.447, f3 = -6.792, f5 = 106.995, and From Table 7:Vd1 = 56.02, Vd3 = 20.37, Vd2 = 56.02 and Vd6 = 56.02

    PNG
    media_image1.png
    155
    760
    media_image1.png
    Greyscale

0.6<(fsystem/f12)<1.4 = 4.447/3.315 = 1.34,
0.55<|fsystem/f3|+|fsystem/f5|<1.15 = |4.447/-6.792| + |4.447/106.995| = 0.695, 
0.8<(Vd1+Vd3)/Vd2<3 = (56.02+20.37)/(56.02 = 1.36, and 
Vd6>45 = Vd6 = 56.02, 
Regarding claim 17, Kunimatsu teaches the camera as recited in claim 15, wherein effective focal length f of the lens system is within a range of 3.4 to 5 mm (Table 58 Ex. 3: f = 4.447 mm), and full field of view of the lens system is within a range of 75 to 94 degrees (Table 58 Ex. 3: half of omega (ω) = 40.1, thus full omega = 2*40.1 = 80.2). 
Regarding claim 18, Kunimatsu teaches the camera as recited in claim 15, wherein TTL of the lens system is less than 6.8 mm (Table 58 Ex. 2: TTL (total length) = 5.856 mm). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunimatsu in view of Shin et al. US 2017/0235109.
Regarding claim 19, Kunimatsu teaches a device (para [0001] and Fig. 47 and 48: teaches different devices for photographing, such as digital still camera, mobile phone camera) comprising: 
 one or more cameras (para [0001] and Figs. 47 and 48: depicts camera mounted on the mobile phones); and 
wherein at least one of the one or more cameras (Figs. 47 and 48: the cameral in the mobile phone) is a camera comprising: a photosensor configured to capture light projected onto a surface of the photosensor (para [0001]: teaches the imaging device comprising CCD to capture images, Fig. 5 also depicts IMG plane for capturing light passes through the lenses L1 to L7); and 
a lens system (Fig. 4: depicts imaging lens system) configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor (para [0129]), wherein the lens system includes seven refractive lens elements (Fig. 5: L1 to L7) arranged in order along an optical axis from a first lens element on an object side of the camera to a seventh lens element on an image side of the 
wherein the lens system satisfies the relationship: 
(Examiner Note: citations in the action below are relied from Ex. 3 which is Table 7, Table 58 (Ex. 3 data) and Figs. 5 and 6)
From Table 58 TTL =5.856, from Fig. 6: ImageH = 3.76, and From Table 7: R9 = 5.5705, R10 = 5.9211
TTL/ImageH<1.7 = 5.856/3.76 = 1.55 which satisfies the condition,
where TTL is total track length of the lens system, and ImageH is semi-diagonal image height at the image plane;
Wherein a second lens element in order along the optical axis has an Abbe number higher than respective Abbe numbers for a third lens element and a fifth lens element in order along the optical axis (From Table 7: Abbe number of 2nd lens is 56.02, 3rd lens is 20.37 and 5th lens is 23.91); 
wherein the lens system satisfies the relationship:
(R9+R10)/(R9-R10) <-2 = (5.5705+5.9211)/(5.5705-5.9211) = -32.77,
where R9 is radius of curvature of an object side surface of the fifth lens element and R10 is radius of curvature of an image side surface of the fifth lens element; and wherein an F-number of the lens system is within a range of 1.6 to 1.85 (Table 58 Ex. 3: F = 1.6).
Kunimatsu does not specifically teach a device comprising:
one or more processors; a memory comprising program instructions executable by at least one of the one or more processors to control operations of the one or more cameras.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Kunimatsu having a lens system with the teaching of Shin having a device for processing instruction for the purpose of implementing camera functions. 
Regarding claim 20, the combination of Kunimatsu teaches the device as recited in claim 19, and Kunimatsu further teaches wherein effective focal length f of the lens system is within a range of 3.4 to 5 mm (Table 58 Ex. 3: f = 4.447 mm), full field of view of the lens system is within a range of 75 to 94 degrees (Table 58 Ex. 3: half of omega (ω) = 40.1, thus full omega = 2*40.1 = 80.2), and TTL of the lens system is less than 6.8 mm (Table 58 Ex. 2: TTL (total length) = 5.856 mm).
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 



Regarding claim 1, although the closet prior art Kunimatsu (US 2019/0049700) teaches a lens system (see abstract and Fig. 5: an imaging lens 3), comprising: (Examiner Note: citations 
a plurality of refractive lens elements arranged along an optical axis of the lens system (Fig. 5: L1 to L7), 
wherein the plurality of lens elements (L1 to L7) includes, in order along the optical axis from an object side to an image side: 
a first lens element with positive refractive power (para [0149]:L1 has positive power);
 a second lens element with refractive power (para [0149]: L2 has positive power); 
a third lens element with negative refractive power (para [0149]: L3 has –ve power); 
a fifth lens element with refractive power (para [0149]: L5 has +ve power); 
a sixth lens element with positive refractive power (para [0149]: L6 has +ve power); and 
a seventh lens element with refractive power (para [0149]L L7 has –ve power); 
wherein the lens system satisfies the relationship: 
From Table 58 TTL =5.856, from Fig. 6: ImageH = 3.76, and From Table 7: R9 = 5.5705, R10 = 5.9211
TTL/ImageH<1.7 = 5.856/3.76 = 1.55 which satisfies the condition, 
where TTL is total track length of the lens system, and ImageH is semi-diagonal image height at an image plane of the lens system; 
wherein the second lens element has an Abbe number higher than respective Abbe number for the third and fifth lens elements (From Table 7: Abbe number of 2nd lens is 56.02, 3rd lens is 20.37 and 5th lens is 23.91);
wherein the lens system satisfies the relationship:
(R9+R10)/(R9-R10) <-2 = (5.5705+5.9211)/(5.5705-5.9211) = -32.77,
Table 58 Ex. 3: F = 1.6).
The prior art fails to disclose or suggest the above combination of feature further comprising: 
a fourth lens element with positive refractive power.
With respect claims 2-14, these claims each depend from claim 1 and are therefore allowable for at least the reason stated above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0268448, Ex. 2: teaches most of the limitation of claim 1, except for the abbe number conditions recited in claim 1. 
US 2018/0188488 Embodiment # 2: teaches most of the limitation of claim 1, expect for the fno or F #. 
US 2017/0219798 Embodiments 1-4: teaches all the limitation of claim 1, except for the sixth lens having a positive refractive power. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872